 8:19-cv-00457-RFR-CRZ Doc # 93 Filed: 12/08/20 Page 1 of 2 - Page ID # 2906




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

EMPIRICAL FOODS, INC.,

            Plaintiff and Counter-                        ORDER
            Defendant,

            vs.                                         8:19CV457

PRIMUS BUILDERS, INC.,

            Defendant,
            Counterclaimant, and
            Third-Party Plaintiff,

            vs.

SWISSLOG LOGISTICS, INC.,

            Third-Party Defendant.


      After conferring with counsel,

      IT IS ORDERED:

      1)    On or before December 18, 2020, the parties shall jointly submit to
the court a proposed order outlining the discovery necessary for informed
settlement discussions, the deadlines for providing that information, and the
name of the selected neutral for participation in alternative dispute resolution.

     2)     A mediation or settlement conference will be held on or before
January 31, 2021. All parties are required to participate in good faith.

     3)     The deadline for answering or responding to Swisslog’s Crossclaim
and empirical’s Third Party Complaint, (Filing Nos. 90 and 92) is extended to
January 6, 2021.
 8:19-cv-00457-RFR-CRZ Doc # 93 Filed: 12/08/20 Page 2 of 2 - Page ID # 2907




       4)     A telephonic conference with the undersigned magistrate judge will
be held on February 2, 2021 at 11:00 a.m. to discuss further case progression.
This conference will be canceled upon advance notice that the case is settled.
Counsel shall use the conferencing instructions assigned to this case to
participate in the call.

      December 8, 2020.


                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge




                                       2
